Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Applicant’s amendment filed 06/22/2022 is entered. Claims 1-7 and 13-14 are amended. Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An information processing system comprising:
a detection unit that, when a customer carries in an object to a lane of a POS (point-of-sale) system, detects a method or mode by which the customer is carrying a product to be purchased by the customer, based on a shape of the object; and 
a notification information generation unit that generates notification information used for providing a notification in accordance with the detected method or mode by which the customer is carrying the product, to the customer, wherein identification information of the product is read differently depending on the method or mode that has been detected.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations highlighted above are a process that, under its broadest reasonable interpretation, covers a commercial interaction, related to a purchasing activity covering performance of the limitation in certain methods of organizing human activity but for the recitation of “by an information processing system”.  That is, other than reciting that the method is computerized with an information processing system, nothing in the claim element precludes the step from practically being performed by humans.  For example, a customer in a physical retail environment will carry products that he intends to purchase in a medium [method or mode] such as a shopping cart or basket or in hand in a check-out lane to a POS unit for making payment. The mere nominal recitation of by an information processing system does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claim recites a certain method of organizing human activity. 
The claim recites the limitation “detects a method or mode by which the customer is carrying a product to be purchased by the customer, based on a shape of the object”..  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a detection unit”.  That is, other than reciting “by the detection unit” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the detection unit” language, the claim encompasses a person looking at a customer bringing products to be purchased in a cart or bag or in hand [carrying method or mode of products to be purchased] and can observe as what is the method or mode of carrying the products.  The mere nominal recitation of by a detection unit does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.   
Since dependent claims 2-12 include the limitations of the base claim , they recite abstract ideas.
Since independent claims 13 and 14 recite limitations similar to the limitations of claim 1, they are analyzed on the basis of same rationale as established for claim 1 and recite abstract ideas. 

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO). 
The claim recites the additional limitations of a notification information generation unit that generates notification information used for providing a notification in accordance with the detected method or mode by which the customer is carrying the product, to the customer, wherein identification information of the product is read differently depending on the method or mode that has been detected. The generating step by a notification generation unit is recited at a high level of generality (i.e. as a general means of conveying information related to the cart or bag or in hand [method or mode for carrying the product to be purchased] to the customer), and amounts to mere conveying information , which is a form of insignificant post solution activity.  The limitations of wherein identification information of the product is read differently depending on the method or mode that has been detected, do not recite an active step of reading the identification of the product and do not provide as how the step of identification is performed and therefore merely amount to stating a step as how it would be done in future. The “detection unit”, merely describes how to generally “apply” the otherwise a mental judgement in a generic  or general-purpose technological environment. The detection unit is recited at a high level of generality and is merely automates the evaluating step. 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The independent claims 1, 13 and 14 are directed to the abstract idea.
Accordingly, the judicial exception is not integrated into a practical application.

	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claims 1, 13 and 14 do not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2-12 are dependencies of claim 1. The dependent claims neither integrate the abstract idea into a practical application and/or do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein when the method or mode of a cart loaded with the product, the notification information generation means generates notification information for urging the customer to move the cart to a reading region of an identification information acquisition apparatus used for product registration (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the identification information acquisition apparatus acquires identification information reads from a storage medium included in the object by wireless communication (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment, retrieving information in memory is a well-understood, routine, and conventional activity (see Versata, OIP Techs))
wherein the detection means detects the method or mode based on distance information acquired by a ranging apparatus that acquires a distance to a ranging target (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the ranging apparatus includes a Light Detection and Ranging (LiDAR) device (the additional element generally links the abstract idea to a particular technological environment, further specifying the type of device included in the ranging apparatus does not integrate the abstract idea into a practical application or provide significantly more)
wherein the LIDAR device includes a laser light source that emits invisible light (the additional element generally links the abstract idea to a particular technological environment)
wherein the notification information is supplied to an image projection apparatus that displays an image including the notification by emitting visible light (sales activity/behavior, the additional element generally links the abstract idea to a particular technological environment)
wherein the image projection apparatus displays the image on the floor surface of a shop (sales activity/behavior, an insignificant post-solution activity, the additional element generally links the abstract idea to a particular technological environment)
wherein the image projection apparatus displays the image near the customer (sales activity/behavior, an insignificant post-solution activity the additional element generally links the abstract idea to a particular technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claims 2-12 that transform the judicial exception into a practical application and/or amount to significantly more than the judicial exception itself. 
Step 2B= No. The claims do not recite “Significantly More” than the judicial exception itself.  Claims 1-14 are patent ineligible.

3.	Prior art discussion:
The prior art of record, alone or combined, neither teaches nor renders the limitations, as a whole, comprising a detection unit that, when a customer carries in an object to a lane of a POS (point-of sale) system , detects a method or mode by which the customer is carrying a product to be purchased by the customer, based on a shape of the object; and a notification information generation unit that generates notification information used for providing a notification in accordance with detected method or mode by which the customer is carrying the product, to the customer, wherein identification information of the product is read differently depending on the method or mode that has been detected [See independent claims 1, 13 and 14].
Note: If rejection under 35 USC 101 is overcome the claims can be placed in condition for allowance.

4.	Best prior art of record:
	(i)	Jones et al. [US 2016/0342923 A1; see paras 0025 and  0061] discloses a system detecting a quantity of shopping carts and a quantity of shopping baskets in a checkout lane using a machine vision device or system and comprising an array of sensors alongside a check-out lane, such that the sensors can detect items in throughout the length of the shopping cart or shopping basket. See FIG. 6B , if the row of sensors including 606a detect that items are in a shopping cart, but the row of sensors including 606b and 606c do not, then the POS system 602 can estimate that the length of the shopping cart is one third full; if the row of sensors including 606a and 606b detect that items are in the shopping cart, the POS system 602 can determine that the length of the shopping cart is two thirds full,  and if the all three rows of sensors including 606 a-c detect items in the shopping cart, then the POS system 602 can determine that the length of the shopping cart is full. In one exemplary operation, if the row of sensors including 606a detect that items are in a shopping cart, but the row of sensors including 606b and 606c do not, then the POS system 602 can estimate that the length of the shopping cart is one third full; if the sensors 606a and 606b detect that items are in the shopping cart, the POS system 602 can determine that the length of the shopping cart is two thirds full; and if the sensors 606a-c detect items in the shopping cart, then the POS system 602 can determine that the length of the shopping cart is full. Furthermore, the sensors can use the calculated fullness of the length of the shopping cart or shopping basket, along with the calculated height of the items in the shopping cart or shopping basket to determine the fullness of the shopping cart or shopping basket. Fig 6B [see para 0059] also shows that the sensors 606 are  laid out in an array along a longitudinal axes A and B, wherein the longitudinal axis A corresponds to a horizontal axis and the longitudinal axis B corresponds to a vertical axis so that the sensors 606 can be arranged to capture (a degree to which the shopping carts and shopping baskets are filed. 
	(iI)	Richards [US 2018/0260612 A1 see claim 14] in the field recognition for bottom of basket detection using neural network, discloses a computerized method for object recognition for a cart in a checkout lane at a retail store location comprising steps of collecting a stream of images from a checkout lane at a sampling rate, where each image includes color data and coordinate data, applying each image from the stream of images to a convolutional neural network to determine a set of class scores, analyzing the set of class scores to determine a BOB [bottom of basket] status for the checkout lane, translating the BOB status to a BOB indicator, and communicating the BOB indicator to a checkout lane device, wherein communicating the BOB indicator to a checkout lane device comprises at least one of displaying the BOB indicator on a light device of the checkout lane device and sounding the BOB indicator on a speaker device of the checkout lane device. 
(iii)	WO 2020/079651 A1 discloses that a registered customer, in a retail establishment, selects a shopping cart, pairs a personal mobile phone with the shopping cart before beginning shopping, with the result every product scanned with the mobile phone and placed in the cart will be automatically associated with the customer’s account and the particular cart. When the cart is recognized on the scale in the checkout lane, the customer’s identity will already be associated with the cart, and an expected weight of the products in the cart will already be calculated and subtracted from a total measured weight of the cart.  
(iv)	Persky et al. [US 20040220860 A1; see claim 15] discloses a computerized system and method performing a self-check-out of purchased items  recognizing an item characteristic in a lane and a lane controller executing a purchase transaction and payment, wherein a RFID reader receives data from RFID tagged items, receiving item information from an RFID tag of an item that is passed proximate the RFID reader, and transferring the item information to the lane controller for processing the transaction. 
	 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 (i)	Wilkinson et al. [US 20180164167 A1; see para 0014 and 1B] discloses a system for monitoring activity in a facility using the floor mats with sensors.  The floor mats 104a-d can be disposed adjacent to the checkout lanes 110a-d and the floor mat 104e can be disposed adjacent to the entrance/exit 106. The array of sensors in the floor mats detect a set of attributes associated with a physical objects as the physical objects including carts or persons pass over and come in contact with the floor mats 104a-e.  Shopping carts 110 and people d in queues at checkout lanes 108a-d can contain products intended for purchase from the retail store. The sensors in floor mat 104a can detect a shopping cart from checkout lane 108a, rolling over the floor mat 104a. The sensors for floor mat 104a can detect products contained in the cart and the person pushing the cart. 
(ii)	Article, “Method of merchandising for checkout lanes”; Foodline Science (Jul 24, 2007) retrieved from Dialog database on 07/29/2022 discloses that a visual sensor such as camera capturing item images particularly those on the lower shelf of a shopping cart and a system for analyzing and recognizing the images without a cashier or personal intervention  to avoid fraud.

6.	Final Action:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625